COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER ON MOTION FOR REHEARING

Appellate case name:         In re Ronald Dwayne Whitfield
Appellate case number:       01-22-00116-CV
Date motion filed:           April 7, 2022
Party filing motion:         Relator, Ronald Dwayne Whitfield
       Relator, Ronald Dwayne Whitfield, has filed a motion for rehearing of this Court’s
March 31, 2022 opinion denying his petition for writ of mandamus. See TEX. R. APP. P.
49.1, 52.9.
       It is ordered that the motion for rehearing is denied.

Judge’s signature:    /s/ Amparo Guerra
                     Acting for the Court

Panel consists of: Justices Kelly, Goodman, and Guerra.

Date: May 10, 2022